Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT    
         Claims 1, 3, 5, 9, 11, 12, 14, 15, 19, 20 have been cancelled.
	In claim 2, line 1, after “claim”, the “1” has been deleted and – 17 – has been inserted therein.  
In claim 4, line 1, after “claim” the “ 2” has been deleted and – 17 – inserted therein.
In claim 6, line 1, after “claim” the – 5 – has been deleted and - 17 – inserted therein.  
In claim 7, line 1, after “claim” the – 1 – has been deleted and - 17 – inserted therein.
In claim 8, line 1, after “claim”,  the “ 1” has been deleted and – 17 – inserted therein.
In claim 10, line 1, after “claim”,  the “9” has been deleted and – 17 – inserted therein.  
In claim 17, line 2, “comprising” has been deleted and – consisting of – inserted therein.  
In claim 21, line 1, after “claim” the “ 5” has been deleted and – 17 – inserted therein.


Reasons for Allowance
The claims have been allowed because no one reference was found which contained all the process steps which is required to the closed claim language “consisting of” in claim 17.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-14-2022